Citation Nr: 0921779	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  07-12 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 
1970.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied service connection for 
PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

In his April 2007 VA Form 9, Appeal to Board of Veterans' 
Appeals, the Veteran requested a hearing before the Board in 
Washington, D.C.  A hearing was scheduled for June 3, 2009.  
However, in April 2009, the Veteran canceled the Board 
hearing and requested a travel board hearing to be held at 
the RO in St. Petersburg, Florida.  Therefore, this matter 
must be remanded so that the requested hearing may be 
scheduled.  38 U.S.C.A. § 7107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2008).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel 
board hearing to be held at the RO in 
St. Petersburg, Florida.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for development 
or other appropriate action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



